Citation Nr: 0007083	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a right foot 
disorder, post-operative status, currently rated 10 percent 
disabling. 

2.  Entitlement to an increased (compensable) evaluation for 
sinusitis.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1996.  

The appeal arises from the October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, granting service connection for 
right heel neuroma, plantar fasciitis, status post excision 
of heel neuroma and excision of plantar fascia with Steindler 
fasciotomy; and granting service  connection for sinusitis.  
The RO by that decision assigned noncompensable ratings for 
both those disorders.  By that rating action, in pertinent 
part, the RO also denied entitlement to service connection 
for back and left knee disorders.

In the course of appeal, the veteran testified before a 
hearing officer at the RO in July 1997.  A transcript of the 
hearing is included in the claims folder.  

By a November 1997 rating decision, in pertinent part, the RO 
granted an increased rating for the veteran's right foot 
disorder, post operative status, to 10 percent disabling.  
 
The Board remanded the appealed claims in April 1999 for 
further development.  Following development, the case was 
returned for further appellate review.  




FINDINGS OF FACT

1.  The veteran's right foot disorder, post operative status, 
is productive of no more than moderate foot disability.

2.  The veteran's sinusitis is less than moderate in degree, 
does not produce one or two incapacitating episodes per year 
or three to six non-incapacitating episodes per year, and is 
not currently detectable on X-ray examination.
 
3.  A back disorder developed in service.  

4.  A left knee disorder developed in service.  


CONCLUSIONS OF LAW

1.  The schedular requirements for a rating in excess of 10 
percent for a right foot disorder, post operative status, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5284 
(1999).

2.  The schedular requirements for a compensable rating for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.2, 4.10, Part 4, Diagnostic Code 
6513 (effective prior to and since October 7, 1996) (1999).

3.  A back disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303(d) (1999). 

4.  A left knee disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303(d) (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased Rating Claims

Initially, the Board finds the appellant's claims well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
her claims are plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This determination is based on the appellant's 
evidentiary assertions that her service-connected 
disabilities have increased in severity.  Proscelle v. 
Derwinski, 1 Vet.App. 629 (1992);  King v. Brown, 5 Vet.App. 
19 (1993).  Once it has been determined that the claims are 
well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claims.  38 U.S.C.A. §  5107.  The Board is satisfied that 
all available evidence necessary for an equitable disposition 
of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  It is essential that each 
disability be viewed in relation to its history, and that 
medical examinations are accurately and fully described 
emphasizing limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1 (1999).  In evaluating service-
connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(1999).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

1.  a.  Right heel disorder

1.  a.  1)  Factual Background

Service medical records show numerous treatments for the 
veteran's right heel neuroma and plantar fasciitis, status 
post excision of both with Steindler fasciotomy.  

Post service at an October 1996 VA general examination, the 
veteran had full range of motion of all extremities.  She had 
a well-healed scar on the right foot.  The veteran reported 
that her plantar fasciitis of the right foot with neuroma 
bothered her daily, though she had learned to live with the 
pain.  The examiner noted only that the condition was post 
operative.  

In a VA Form 9 submitted in February 1997, the veteran 
emphasized that over the years she had undergone 41 
treatments and two surgeries for her right foot disorder, and 
she was in constant pain from her right foot disorder.  She 
stated that as a result of the foot disorder, it always felt 
like she was walking on concrete without shoes.

At a hearing before a hearing officer at the RO in July 1997, 
the veteran testified that she had difficulties with the 
right foot disorder on numerous occasions in service, adding 
that the foot had been casted in excess of eight to ten 
times: twice post operatively, and the remaining times to 
afford the muscles of the foot an opportunity to recover.  
She testified that she currently worked full-time at the Post 
Office in automation, and stood eight hours per day at her 
job.  Despite this, she testified to not having lost any time 
from her work due to her right foot disorder.  She testified 
that there was tenderness in the surgical scar of her right 
foot which "comes and goes," adding that when the scar hurt 
there was pain, and there was also itching.  She testified 
that currently she had chronic pain.  She explained that if 
she stood for long periods of time she would shift her weight 
so that her foot wouldn't hurt her.  The veteran also 
testified that she suffered from a "charley horse" on the 
bottom of the right foot when she arose in the morning, which 
would be present until she stretched the foot.  She testified 
that the right foot disorder affected the way she walked, 
explaining that she walked on the outside of her feet.  Also 
in testimony, she vaguely described self-treatment for her 
right foot, including icing the foot and taking Tylenol and 
anti-inflammatory medications, though she did not specify 
with what frequency she required any of these treatments.  
She testified that she might tape the foot, which greatly 
diminished pain that might otherwise result from walking.

In February 1999 the veteran received VA outpatient treatment 
for complaints of a painful right foot, and requesting shoe 
inserts.  A history of a partial right plantar fascia release 
and heel neuroma excision was noted.  The examiner noted a 
scar in the medial right heel, and a good arch, though less 
than that of the unoperated left foot.  There was some 
discomfort over the metatarsal head with squeezing.  No 
Morton's neuroma was felt.  The examiner diagnosed a post-
operative status, and prescribed inserts.

In April 1999 the veteran again received VA outpatient 
treatment for right foot complaints.  She reported foot pain 
and work at a Post Office involving standing for six hours 
per day.  Tenderness to pressure was found at the plantar-
medial heel and along the metatarsal heads.  Strain was 
expressed with dorsiflexion of the ankle joint.  The examiner 
diagnosed plantar fasciitis.  Prescriptions included 
stretching, shoes, ice, and taping.  The veteran reported 
relief with use of heel lifts.

At a VA joints examination in June 1999, the veteran's 
history of onset of right foot pain in service with surgical 
correction of plantar fasciitis was noted.  The veteran 
reported constant pain in the affected area of the foot, 
worse with activity, but improved with rest.  The examiner 
found active range of motion within normal limits in all 
joints of the right foot, sensation intact in the foot, and 
muscle strength 5/5 in the foot.  Deep tendon reflexes were 
present at the Achilles tendon.  There was pain on palpation 
over the medial and lateral surfaces of the foot.  However, 
there were no bony or soft tissue abnormalities.  The 
examiner assessed right foot pain with focal findings limited 
to pain on palpation, as noted above.  

VA X-rays of the right foot in June 1999 showed a small spur 
along the inferior aspect of the distal first metatarsal and 
a mild hallux valgus deformity.  There was no evidence of 
fracture, abnormal soft tissue swelling, or dislocation.  The 
examiner assessed mild hallux valgus and first 
metatarsophalangeal joint osteoarthritis.  


1.  a.  2) Analysis

Under Diagnostic Code 5279, the existence of metatarsalgia 
(Morton's disease) unilaterally or bilaterally, warrants a 10 
percent rating.  There is no higher rating under this 
diagnostic code.  Under Diagnostic Code 5284, a foot 
disability, including residuals of a foot injury, is rated 10 
percent when moderately disabling, 20 percent when productive 
of moderately severe disability, and 30 percent when 
productive of severe foot disability.  

In this case, it is not clear whether the osteoarthritis at 
the first metatarsal joint of the right foot is due to the 
prior right foot surgery or exists as a separate condition.  
However, the Board will not attempt here to differentiate 
between pain and functional impairment due to the service-
connected right foot disorder and that due to arthritis of 
the right foot.  All right foot impairment will be attributed 
to the service-connected right foot disorder.  

The appropriate Diagnostic Code for evaluating the service-
connected right foot disorder is Diagnostic Code 5284.  
Clinical findings in February 1999 revealed some discomfort 
over the right metatarsal head on squeezing.  There was no 
postoperative recurrence of the Morton's neuroma.  In April 
1999 some tenderness of the right foot was noted on pressure.  
On VA examination in June 1999 there was normal motion of the 
foot, no impairment of sensation, and no impairment of muscle 
strength.  The only functional impairment was pain on 
palpation.  The veteran has testified as to pain in her right 
foot at the RO hearing.  However, it is also indicated that 
the pain is amenable to medication and other treatment and it 
has not resulted in any significant time being lost from the 
veteran's full time employment.  

Upon consideration of all the evidence presented, the Board 
concludes that the veteran's right foot disorder, post 
operative status, has not been shown to be productive of more 
than moderate foot disability.  Impairment of functioning, 
including due to pain, is not productive of moderately severe 
foot disability.  Accordingly, the preponderance of the 
evidence is against entitlement to a higher evaluation than 
the 10 percent rating already assigned.  Diagnostic Code 
5284.  Therefore, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


1.  b.  Sinusitis

1.  b.  1)  Factual Background

In service in March 1988 the veteran complained of chills, 
nausea, scratchy eyes, and headaches.  The examiner assessed 
mild sinus congestion and prescribed Drixoral and forced 
fluids.  

In service in April 1988 the veteran was treated for one day 
of symptoms including sore throat and coughing brown mucous, 
moderate headache, no ear ache, chills and fever, sinus 
congestion, and no chest congestion.  The examiner found the 
throat, lungs, and tympanic membranes clear, but the sinuses 
tender.  The examiner assessed sinusitis and prescribed 
amoxicillin as well as over-the-counter medication for 
treatment of symptoms. 

In service in July 1988 the veteran was treated for one day 
of head congestion, runny nose, and cough.  There was 
tenderness over the maxillary sinuses bilaterally.  The 
examiner diagnosed and treated the veteran for sinusitis.

In service in February 1991 the veteran received outpatient 
treatment for multiple complaints including sinus 
difficulties, with pain around the eyes for the prior two 
weeks.  The examiner found mild tenderness around the right 
eye.  The examiner assessed and treated the veteran for 
possible sinusitis.  

In service in January 1993 the veteran was treated for 
complaints of facial pressure, ear pain, and congestion for 
the prior two weeks, with Motrin not helpful.  The examiner 
found nose congestion and bilateral maxillary tenderness.  
The examiner assessed sinusitis and prescribed Bactrim, 
Humibid, and Tylenol #3.  

At the veteran's service separation examination in March 
1996, no sinus disorder was found.  

At a VA general examination in October 1996, the veteran was 
noted to have seasonal sinus problems and to take over-the-
counter medications with relief.  

In a VA Form 9 submitted in February 1997, the veteran stated 
that she went to bed with a headache three to four nights per 
week due to her sinus disorder. 

At an RO personal hearing in July 1997, the veteran testified 
that she had been on sick call from work over 10 times for 
her sinus disorder, and that she was taking over-the-counter 
medications for the past few years for the disorder.  She 
testified that she had no ear aches or sore throats due to 
her sinus disorder, but she did have at least one or two 
headaches per week due to her sinus disorder.  She added that 
her sleep was disturbed by the sinus problem due to drainage.  

The claims file contains a medical record of VA outpatient 
treatment for sinusitis in August 1998, wherein the veteran 
complained of sinus problems "on and off" for several 
years.  She complained of currently having sinus pain for 
over a week, with post nasal drip, sore throat, and 
headaches.  She complained that she was unable to sleep due 
to sinus pain.  The examiner found right maxillary 
tenderness, and assessed acute or chronic sinusitis.

A sinus computerized tomography (CT) scan of the veteran's 
sinuses was obtained in September 1998 which ruled out sinus 
abnormalities.  The maxillary, ethmoid, sphenoid, and frontal 
sinuses were all well-aerated and without evidence of air 
fluid   levels, or mucosal or bony thickening. The examiner 
assessed no evidence of acute or chronic sinusitis.

In November 1998 the veteran again received VA treatment 
including for sinus problems.  She was noted to be treating 
the disorder with Flonase.    

At a VA examination for the veteran's sinusitis in June 1999, 
the veteran reported that her most bothersome symptom was 
headaches, which occurred three days per week, worse in the 
evening and afternoon, involving the frontal area of the face 
and behind the eyes.  She reported having been on multiple 
medical therapies, including a number of antibiotics, without 
improvement.  She also reported having sneezing and nasal 
congestion year-round.  The examiner noted that the veteran 
had a deviated nasal septum with complete left side nasal 
obstruction.  There was also tenderness and pain over the 
maxillary and ethmoid sinuses to palpation.  The lungs were 
clear.  The examiner diagnosed chronic rhinal sinusitis, 
deviated nasal septum, nasal deformity, and chronic allergic 
rhinitis.  

1.  b.  2)  Analysis

The veteran's sinusitis was assigned a noncompensable rating 
by the RO.  The veteran's claim for an increased rating for 
sinusitis dates from September 1, 1996, the day following the 
veteran's separation from service.  

During the pendency of the appeal, the criteria for 
evaluating respiratory disorders in the VA Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4 (1996), was amended, 
effective October 7, 1996. See 61 Fed. Reg. 46720 through 
46731 (September 5, 1996). The rating criteria for sinusitis 
have been modified. See 38 C.F.R. § 4.97, Diagnostic Code 
6513.

From the effective date of the revised regulations, the VA 
must apply the version of 38 C.F.R. Part 4 that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The veteran is currently rated as zero percent disabled for 
maxillary sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 
6513.  As the veteran has been diagnosed with maxillary 
sinusitis, the Board finds this to be the appropriate 
Diagnostic Code.  Under the rating criteria for maxillary 
sinusitis in effect prior to October 1996, a 30 percent 
rating is warranted for severe sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence; a 10 
percent evaluation is warranted for moderate chronic 
maxillary sinusitis manifested by discharge, crusting or 
scabbing and infrequent headaches; with x-ray manifestations 
only, mild or occasional symptoms, a noncompensable rating is 
assigned. Diagnostic Code 6513 (effective prior to October 7, 
1996).  

Under the general rating criteria for sinusitis effective 
from October 1996, a noncompensable disability rating is 
assigned for sinusitis detected by x-rays only.  A 10 percent 
disability rating is warranted where there are one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment; 
or, three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting. A 30 percent disability rating is warranted 
where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment; or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

The current symptoms of sinusitis have included headaches, 
sinus tenderness, and complaints of a post nasal drip.  There 
has been no clinical documentation of a purulent discharge or 
crusting reflecting purulence.  

The September 1998 VA CT examination found no evidence of 
either acute or chronic sinusitis.  Without such X-ray 
findings of acute or chronic sinusitis, the veteran's 
sinusitis cannot be considered moderate in degree.  Nor is it 
reasonable to conclude, considering the rating criteria, that 
sinusitis which is not visible on X-ray is productive of one 
or two incapacitating episodes per year or three to six non-
incapacitating episodes per year.  The requirements for a 
compensable rating for sinusitis under both the old and new 
criteria have not been met.  

1.  c.  Fenderson v. West

The Board has reviewed the entire record and finds that the 
10 percent rating assigned for the veteran's right foot 
disorder, post operative status, and the noncompensable 
rating assigned for the veteran's sinusitis reflect the most 
disabling these disorders have been since the veteran was 
discharged from service and filed her claim for service 
connection, which is the beginning of the appeal period.  
Thus, the Board has concluded that staged ratings for these 
disorders are not warranted.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).

2.  Service Connection Claims

2.  a.  Factual Background

2.  a.  1)  Left Knee Disorder

In service in September 1976 the veteran was treated, in 
pertinent part, for left knee pain.  With no focal findings 
referable to the knee, the examiner assessed a left muscle 
strain.  

In April 1987 the veteran complained of five days of pain in 
the left knee.  The examiner assessed mild chondromalacia 
patella, and prescribed anti-inflammatory medication and two 
weeks of immobilization of the knee.  The veteran was fitted 
with a left knee immobilizer.
 
Upon two follow-ups two weeks later in April 1987, the 
veteran had a click in the left knee at one visit but no pain 
to McMurray's sign.  There was a question of a meniscal tear.  
At the other visit she had slight tenderness with patellar 
manipulation.  Chondromalacia patella was assessed.  The 
veteran was placed on a limited duty profile in April and 
May, 1987, for chondromalacia patella.  

In service in May 1987 the veteran received outpatient 
treatment for complaints of left knee pain, worse with stairs 
and running.  X-rays were negative.  The examiner assessed 
chondromalacia patella.  

At the veteran's service separation examination in March 
1996, the lower extremities were normal.

At a post-service general VA examination in October 1996, the 
veteran had full range of motion in all extremities.  
However, upon performing deep knee bends her left knee tended 
to pop.  In reference to the knee, the examiner assessed only 
an occasional popping sound.  

At a July 1997 hearing before a hearing officer at the RO, 
the veteran testified that her left knee problems began 
approximately 10 to 12 years prior, in service in Mississippi 
when she wrenched the knee, with much pain resulting.  She 
testified that her difficulties with her right foot have led 
to difficulties with the left knee, as a result of altered 
gait.  She testified that current symptoms included constant 
popping of the knee, stiffness, and soreness.  

At a VA examination of the veteran's joints in June 1999, a 
history of pain in the left knee with onset upon an accident 
in service in 1987 was noted.  Upon examination, active range 
of motion of the knee was within normal limits and muscle 
strength pertaining to the joint was 5/5.  Left patellar 
apprehension test and Apley grind test of the left knee were 
negative.  There was no crepitus on range of motion of the 
knee and no mediolateral or anteroposterior instability of 
the knee.  There was also no evidence of edema or erythema of 
the left knee.  However, there was mild pain on palpation of 
the medial and lateral compartments of the knee.  Gait was 
completely non-antalgic.  The examiner assessed left knee 
pain with positive focal findings as noted above.  

June 1999 VA X-rays of the left knee showed a normal knee, 
with joint space well-preserved, and no evidence of fracture, 
effusion, or significant osteophyte development.  

In an October 1999 addendum to the June 1999 VA examination, 
the examiner added that the only focal finding was a positive 
apprehension test for the left knee. 

 
2.  a.  2)  Back disorder

In service in December 1979 the veteran was treated for back 
pain with no history of trauma.  Bilateral lower paraspinal 
tenderness was found, right greater than left.  Straight leg 
raising was positive bilaterally above 40 degrees.  The 
examiner diagnosed muscle strain and treated this with 
Parafon Forte, rest, heat, a firm mattress, and lifting 
instructions.  

In service in February 1984 the veteran was treated for back 
pain since the night prior.  There was tenderness over the 
scapular area.  The examiner assessed musculoskeletal spasms 
and prescribed Parafon Forte.  

In service in January 1986 the veteran was treated for low 
back pain which appeared the morning she sought treatment, 
with no onsetting prior activity.  The pain was greater on 
the right.  The examiner found mild to moderate paraspinal 
spasm on the left at L5-S1.  The examiner assessed and 
treated lumbosacral paraspinal spasm.  

At the veteran's service separation examination in March 
1996, the spine was normal.  However, subsequent treatment in 
April 1996 was for complaints of localized right-side back 
pain.  The examiner found muscle spasm on the right side of 
the back.  The examiner assessed low back pain and prescribed 
Flexeril.  
 
At a post-service general VA examination in October 1996, the 
veteran complained of occasional low back pain which would 
come and go without radiation.  However, she had no pain on 
the day of examination.  

At a July 1997 hearing before a hearing officer at the RO, 
the veteran testified that she injured her back at least 
three times in service, with one of these injuries due to 
improper lifting.  She added that she had treatment for her 
back in service, including heat and ultrasound.  She 
testified that her back slowed her down in her work at the 
Post Office.  She added that she loved to walk 
recreationally, but sometimes could not do so due to back and 
foot pain.  

At a VA examination of the veteran's joints in June 1999, a 
history was noted of low back difficulties beginning in 1985 
after an accident in service, with a physician then 
diagnosing a strain.  The veteran complained low back pain.  
Straight leg raising was negative bilaterally, but there was 
mild pain on palpation of the lumbosacral spine at L4-L5 and 
L5-S1.  There was no evidence of muscle spasm or 
fasciculation of the lumbosacral paraspinal muscles.  Active 
range of motion of the lumbosacral spine was within normal 
limits in all planes.  Gait was completely non-antalgic, and 
there were no focal neuromuscular deficits.  The examiner 
assessed low back pain.  

At a VA examination of the veteran for sinusitis in June 
1999, the examiner noted stiffness in the back with some 
limitation of motion.

X-rays of the lumbosacral spine in June 1999 showed minimal 
narrowing and a vacuum disc at L5-S1, and an otherwise 
unremarkable lumbosacral spine.  
 
2.  b.  Analysis

Initially, the Board finds the veteran's claims well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that her claims 
are plausible.   Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claims are well 
grounded, the VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to the claims.  
38 U.S.C.A. §  5107.  The Board is satisfied that the RO has 
made all reasonable efforts to obtain all available evidence 
pertinent to the claims and that proper appellate 
development, including appropriate notice to the veteran, has 
been made.  The Board is satisfied that all available 
evidence necessary for an equitable disposition of the appeal 
has been obtained.  The Board therefore finds that the duty 
to assist has been met.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

In this case, the veteran was treated in service on more than 
one occasion for a left knee disorder, diagnosed in service 
as chondromalacia patella.  While such a diagnosis has not 
been ascribed to the veteran's left knee disorder post 
service, the June 1999 VA examiner did assess left knee pain 
as evidenced by pain on palpation, and, as noted in an 
October 1999 addendum to that examination, a positive 
apprehension test.  The October 1996 VA examiner noted a 
clicking sound in the knee.  The veteran submitted her claim 
for service connection for a left knee disorder the month 
following her separation from service, strongly suggesting 
that any claimed disorder then present had been present since 
service.  She has testified to an ongoing left knee disorder 
manifested by pain.  While a left knee disorder was not 
identified at the veteran's service separation examination, 
the Board nonetheless finds that the preponderance of the 
evidence favors the conclusion that the veteran suffers from 
a left knee disorder dating from service, as manifested by 
clicking and pain in that joint.  As the evidence favors the 
claim, a grant of service connection for a left knee disorder 
is in order.  

The veteran has also testified that she suffers from a back 
disorder characterized by localized pain.  She submitted a 
claim for entitlement to service connection for that disorder 
within a month of service separation.  Service medical 
records show more than one instance of treatment for low back 
pain, including in April 1996, shortly before separation from 
service, when muscle spasm was identified and low back pain 
was assessed.  While the veteran stated at the October 1996 
VA examination that her low back pain was intermittent, and 
indeed was not present on the day of that examination, there 
was low back pain on palpation at the VA examination of the 
veteran's joints in June 1999, and that examiner diagnosed 
chronic low back pain.  Some stiffness and limitation of 
motion of the back was noted upon a VA sinusitis examination 
in June 1999.  Further, VA X-rays in June 1999 plainly showed 
a vacuum disc at L5-S1, which is evidence of possible disc 
degeneration.  

In sum, the Board concludes that the preponderance favors the 
veteran's claim that she suffers from a back disorder which 
developed in service.  Accordingly, a grant of service 
connection is also warranted for a back disorder.  


ORDER

1.  Entitlement to an increased rating above the 10 percent 
currently assigned for a right foot disorder, post operative 
status, is denied. 

2.  Entitlement to an increased (compensable) rating for 
sinusitis is denied. 

3.  Service connection for a left knee disorder is granted. 


4.  Service connection for a back disorder is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

